Title: To James Madison from James Monroe, 28 February 1806
From: Monroe, James
To: Madison, James


                    
                        No. 42.
                        Sir
                        London February 28. 1806.
                    
                    Presuming that it may be satisfactory to the President and useful, to be made acquainted without delay with every incident that occurs, I have the pleasure to send you a copy of a late note to Mr. Fox on our concerns in his hands. In our first interview he promised to examine the papers and give me another at an early day, but as I did not hear from him within the time I had expected I called again when he informed me, that he had not yet been able to take up the American papers, but should soon do it. He asked in what shape the most interesting topick presented itself, alluding as I understood to the late seizures? I replied by a complaint on the part of the U. States of a violation by G. Britain of the relations subsisting between the countries, and I illustrated the remark by a sketch of the conduct of his government in the most material circumstances. To the merits of the case he said but little. What he did say however was conciliating, and he repeated what he had said in the former interview of his earnest desire to see the affairs of the two countries placed on the most friendly footing. He assured me that I should hear from him as soon as he had read the papers which he would do without delay. I intimated that by giving him a summary of the whole I might perhaps facilitate his research, to which he assented. It was on that ground that I addressed him the enclosed note.
                    I have since received your letter of Jany. 13th. in which you promise to send me an examination of the British principle lately published, the memorials of the merchants of our principal towns and other documents illustrative of the subject. I shall be happy to receive these and shall certainly endeavour to draw from them all the aid which they can furnish. The letter referr’d to in the commencement of that of the 13th. has not come to hand, nor has any of a later date than Decr. 4th. I shall be attentive to the injunction contained in the last paragraph of that of the 13th.
                    As the subject is now fairly before the new Ministry who seem to be well disposed in the business, permit me to submit it to consideration whether it may not be better that no measure should be definitively adopted, or if already adopted be executed, ’till a fair experiment be made of what may be expected of it. By suspending what might have been contemplated in another view, and even necessary, it may tend to conciliate those now in power and be productive of good. I have the honor to be with great respect and consideration your obedient servant.
                    
                        Jas. Monroe
                    
                 